IN THE COURT OF APPEALS OF IOWA

                                                           No. 16-0624
                                                     Filed January 11, 2017


                         FIRST AMERICAN BANK and C.J. LAND, L.L.C.,
                              Plaintiffs-Appellees,
CLERK OF SUPREME COURT




                         vs.

                         FOBIAN FARMS, INC., HOOVER HIGHWAY
                         BUSINESS PARK, INC., and GATEWAY, LTD.,
                              Defendants-Appellants.
                         ________________________________________________________________


                               Appeal from the Iowa District Court for Johnson County, Ian K. Thornhill,

                         Judge.
JAN 11, 2017




                               Fobian Farms, Inc. challenges the district court’s ruling on remand arguing

                         it abused its discretion in imposing sanctions. WRIT ANNULLED.
ELECTRONICALLY FILED




                               Gregg A. Geerdes, Iowa City, for appellants.

                               Mark A. Roberts, Lynn W. Hartman, and Dawn M. Gibson of Simmons

                         Perrine Moyer Bergman P.L.C., Cedar Rapids, for appellees.




                               Considered by Vogel, P.J., and Tabor and Mullins, JJ.




                                                                                                       1 of 4
                                          2

MULLINS, Judge.

       This case was previously before this court and was remanded to the

district court to make required specific findings and reconsider the amount of the

sanctions. See First Am. Bank v. Fobian Farms, Inc., No. 14-0309, 2015 WL
3613379, at *12 (Iowa Ct. App. June 10, 2015). Fobian Farms, Inc. challenges

the district court’s ruling on remand arguing it abused its discretion in several

respects.1

       “A district court’s order imposing sanctions under our rules of civil

procedure is reviewable for an abuse of discretion.” Everly, 774 N.W.2d at 492.

An abuse occurs “when the district court exercises its discretion on grounds or

for reasons clearly untenable or to an extent clearly unreasonable.” Schettler v.

Iowa Dist. Ct., 509 N.W.2d 459, 464 (Iowa 1993). On our review for an abuse of

discretion, we will correct erroneous applications of law. Weigel v. Weigel, 467
N.W.2d 277, 280 (Iowa 1991).

       On remand, the district court entered an order directing the parties to

submit briefs on the remaining issues. After the parties submitted their briefs, the

court wrote a thorough opinion identifying and addressing the issues. The court

showed it exercised its discretion by considering all the necessary factors. The

reasons for its conclusions are not untenable and are not clearly unreasonable.

We find no erroneous applications of law. Accordingly, we find the district court




1
 Fobian Farms filed an appeal. “The proper means to review a district court’s order
imposing sanctions is by writ of certiorari.” Everly v. Knoxville Cmty. Sch. Dist., 774
N.W.2d 488, 492 (Iowa 2009). Thus, we treat this appeal as a petition for a writ of
certiorari. See id.

                                                                                    2 of 4
                                       3

did not abuse its discretion. We annul the writ without further opinion. See Iowa

Ct. R. 21.26(1)(d), (e).

       WRIT ANNULLED.




                                                                              3 of 4
                                               State of Iowa Courts

Case Number                     Case Title
16-0624                         First American Bank v. Fobian Farms




Electronically signed on 2017-01-11 09:27:42




                                                                      4 of 4